Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 6, 9-10, 29-32, 34, 36, 48-49, 56-58, 67 and 70-74 are pending.  

Claims 48-49, 57-58, 67 and 70 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.

Claims 1, 6, 9-10, 29-32, 34, 36, 56 and 71-74, drawn to a particular antibody-T cell receptor (TCR) chimeric molecule (abTCR) that specifically binds to a target antigen that read on ROR1 as the species of cell surface antigen, are being acted upon in this Office Action.

Rejections Withdrawn
	The rejection of claims 1, 6, 9-10, 29-32, 34, 36, 56, 71 and 72 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19, 23-43 of U.S. Patent No 10,098,951 is withdrawn in view of the terminal disclaimer filed May 28, 2021.

	The rejection of claims 1, 6, 9-10, 29-30, 32, 34, 56, 70 and 71 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 12-13 and 16 of U.S. Patent No 10,822,389 is withdrawn in view of the terminal disclaimer filed May 28, 2021.

Rejection maintained
Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 6, 9-10, 29-32, 34, 36, 56 and 71-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3).
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., complete or partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, method of making the claimed Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 1 encompasses any antibody-T cell receptor (TCR) chimeric molecule (abTCR) that specifically binds to a target antigen, comprising:
a)    a first polypeptide chain comprising a first antigen-binding domain comprising any VH antibody domain, a first constant antibody domain and a first T cell receptor domain (TCRD) comprising a first transmembrane domain of a first TCR subunit; and
b)    a second polypeptide chain comprising a second antigen-binding domain comprising any VL antibody domain, a second constant antibody domain and a second TCRD comprising a second transmembrane domain of a second TCR subunit, wherein the VH antibody domain of the first antigen-binding domain and the VL antibody domain of the second antigen-binding domain form an antigen-binding module that specifically binds to any target antigen, and wherein the first TCRD and the second TCRD form a T cell receptor module (TCRM) that is capable of recruiting at least one TCR-associated signaling module.
Claim 6 encompasses the abTCR of claim 1, wherein the target antigen is a cell surface antigen.
Claim 9 encompasses the abTCR of claim 1, wherein tire target antigen is a complex comprising a peptide and a major histocompatibility complex (MHC) protein.
Claim 10 encompasses any abTCR that specifically binds to any target antigen, comprising: 
a) a first polypeptide chain comprising any first antigen-binding domain comprising any VH antibody domain and any first TCRD comprising a first transmembrane domain of any first TCR subunit; and
b) a second polypeptide chain comprising any second antigen-binding domain comprising any VL antibody domains and a second TCRD comprising a second transmembrane domain of any second TCR subunit, wherein the VH domain of the first antigen-binding domain and the VL domain of the second antigen-binding domain form an antigen-binding module that specifically binds to any target antigen, wherein the first TCRD and the second TCRD form a T cell receptor module (TCRM) that is capable of recruiting at least one TCR-associated signaling module, and wherein the target antigen is a complex comprising any peptide and any MHC protein.
Claim 29 encompasses the abTCR of claim 1, wherein:
(i)    the first TCR subunit is any TCRγ chain, and the second TCR subunit is any TCRδ chain; or
(ii)    the first TCR subunit is any TCRδ chain, and the second TCR subunit is any TCRγ chain.

Claim 30 encompasses the abTCR of claim 10, wherein:

Claim 34 encompasses any effector cell presenting on its surface the abTCR of claim 1.
Claim 36 encompasses the effector cell of claim 34, wherein the effector cell does not express the first TCR subunit and/or the second TCR subunit.
Claim 56 encompasses a pharmaceutical composition comprising the effector cell of claim 34, and a pharmaceutically acceptable carrier.
Claim 71 encompasses any effector cell presenting on its surface the abTCR of claim 10.
Claim 72 encompasses the abTCR of claim 1, wherein first and second constant antibody domains are each selected from the group consisting of a CH1, CH2, CH3, CH4 and CL antibody domain. 
Claim 73 encompasses the effector cell of claim 34, wherein the effector cell is a T cell.
Claim 74 encompasses the effector cell of claim 71, wherein the effector cell is a T cell.
Regarding antibody-T cell receptor chimeric molecule (AbTCR), the specification discloses just six AbTCR that specifically binds to just a peptide from alpha-fetal protein (AFP158), comprising: a) a first polypeptide chain comprising a first antigen-binding domain comprising V.sub.H and C.sub.H1 antibody domains and a first T cell receptor domain (TCRD) comprising a first transmembrane domain of a first TCR subunit; and b) a second polypeptide chain comprising a second antigen-binding domain comprising V.sub.L and C.sub.L antibody domains and a second TCRD comprising a second transmembrane domain of a second TCR subunit, wherein the V.sub.H and C.sub.H1 domains of the first antigen-binding domain and the V.sub.L and C.sub.L domains of the second antigen-binding domain form an antigen-binding module that specifically binds to human alpha fetal protein, wherein the first TCRD and the second TCRD form a T cell receptor module (TCRM) that is capable of recruiting at least one TCR-associated signaling module, wherein i) the first TCR subunit is a TCR .gamma, chain, and the second TCR subunit is a TCR .delta, chain, or ii) the first TCR subunit is a TCR .delta, chain, and the second TCR subunit is a TCR .gamma, chain, wherein the CHI antibody domain comprises the amino acid sequence of SEQ ID NO: 39 and the CL antibody domain comprises the amino acid sequence of SEQ ID NO: 41, and wherein the V.sub.H antibody domain comprises the amino acid sequence of SEQ ID NO: 38 and the V.sub.L antibody domain comprises the amino acid sequence of SEQ ID NO: 40. The anti-AFP158/HLA-A*02:01-AbTCR above wherein the first polypeptide comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 23, 25, 29, 34, 36, 31, 32 and 27 and wherein the second polypeptide comprises the amino acid sequence of SEQ ID NO: 24, 26, 30, 33, 35, 32, and 28.
Regarding the antibody in the AbTCR, the specification discloses just two antibodies that bind to CD19 and human AFP158.  The anti-CD19 antibody comprises VH of SEQ ID NO: 45 and VL of SEQ ID NO: 46.  The anti-AFP158 comprises IgVH domain of SEQ ID NO: 38 and IgVL domain of SEQ ID NO: 40.
However, the description of just two antibodies, is not representative of the entire genus of antibody because the genus is highly variable, i.e., different heavy and light chains comprising six different CDRs.
Regarding the common structure share by members of the genus, the specification does not describe the structure-identifying information about the claimed VH and VL domain that binds to ah target antigen (claim 1 and dependent claims thereof) such as any cell surface antigen (claim 6) or ROR1 (elected species) or any complex comprising any peptide and a major histocompatibility complex (MHC) protein (claims 9-10, 30), nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed antibody-T cell receptor (TCR) chimeric molecule (abTCR) or effector cell themselves comprising such antibody domains. The specification 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can he made to bind to a single epitope.
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g.. Discussion).
Similarly, Edwards et al (of record, J Mol Biol. 2003 Nov 14:334(1): 103-118; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).
Given that hundreds of unique antibody structures may hind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly 
In this case, the description of abTCR comprises just one antibody that binds to just human AFP158 and one antibody that binds to CD19 is not representative of this genus of antibodies because the genus of antibodies that bind to any target antigen, e.g., ROR1 or any cell surface antigen or any complex comprising any peptide and any MHC protein encompassed by the claimed antibody-TCR chimeric molecule (abTCR) to demonstrate possession.
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A description of what a material does, rather than of what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the court explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires adequate written description of the antibody itself. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Therefore, only (1) an isolated antibody-T cell receptor (TCR) chimeric molecule (AbTCR) that specifically binds to human alpha-fetal protein (AFP158), comprising: a) a first polypeptide chain comprising a first antigen-binding domain comprising V.sub.H and C.sub.H1 antibody domains and a first T cell receptor domain (TCRD) comprising a first transmembrane domain of a first TCR subunit; and b) a second polypeptide chain comprising a second antigen-binding domain comprising V.sub.L and C.sub.L  antibody domains and a second TCRD comprising a second transmembrane domain of a second TCR subunit, wherein the V.sub.H and C.sub.H1 domains of the first antigen-binding domain and the V.sub.L and C.sub.L domains of the second antigen-binding domain form an antigen-binding module that specifically binds to the human alpha fetal protein, wherein the first TCRD and the second TCRD form a T cell receptor module (TCRM) that is capable of recruiting at least one TCR-associated signaling module, wherein i) the first TCR subunit is a TCR gamma chain, and the second TCR subunit is a TCR delta chain, or ii) the first TCR subunit is a TCR delta chain, and the second TCR subunit is a TCR gamma chain, wherein the CH1 antibody domain comprises the amino acid sequence of SEQ ID NO: 39 and the CL antibody domain comprises the amino acid sequence of SEQ ID NO: 41, and wherein the V.sub.H antibody domain comprises the amino acid sequence of SEQ ID NO: 38 and the V.sub.L 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35U. S.C. § 112 is severable from its enablement provision (see page 1115). 

Applicants’ arguments filed May 28, 2021 have been fully considered but are not found persuasive.
Applicant respectfully submits that the Examiner’s rejections fail to appreciate that the presently claimed invention is not directed to abTCRs comprising specific Vh and Vl antibody domains or specific TCRD sequences per se. Rather, the presently claimed invention is directed to an abTCR characterized by the following common structural features:
(1)    a Vh antibody domain of the first polypeptide chain and a Vl antibody domain of the second polypeptide chain together forming an antigen-binding module that specifically binds to a target antigen (e.g., a cell surface antigen or an MHC/peptide complex);
(2)    a first TCRD comprising a first transmembrane domain of a first TCR subunit and a second TCRD comprising a second transmembrane domain of a second TCR subunit, together forming a T cell receptor module (TCRM) that associates with a TCR-associated signaling module (i.e., CD3 signaling apparatus); and
(3)    the Vh and Vl domains are fused to the TCRDs.
A person of ordinary skill in the art reading the present specification could rely on the above common structural features as identifying characteristics to visualize or recognize members of the claimed genus of abTCRs.
Specifically, Vh/Vl antibody domains specifically binding a target antigen in common structural feature (1) and TCRDs of TCR subunits in common structural feature (2) above are each known in the art. The contribution of the presently claimed invention is common structural feature (3), /.e., to fuse the Vh/Vl domains to the TCRDs of TCR subunits, which provides an abTCR that grafts the antigen binding specificity of the Vh and Vl antibody domains to the CD3-association and signaling capability of the TCRDs of TCR subunits. T cells expressing such See, paragraph [0102] of the present application. Surprisingly, the inventors found that the claimed abTCR structure was not only able to recruit the CD3 signaling apparatus, but also demonstrate advantageous technical effects, including enhanced efficacy and reduced cytokine release, compared to CAR constructs having the same antibody domains. The present application provides data demonstrating that multiple different exemplary abTCRs having the claimed structural features, regardless of different sequences of the Vh/Vl antibody domains and/or TCRDs, can effectively recruit TCR-associated signaling module and target antigens of interest.
For example, with regard to the TCRDs, Examples 1 and 2 demonstrate that abTCR-3, -4, -5, -6, and - 6MD constructs, shown in FIG. 1 can be successfully transduced into T cell lines and expressed on the cell surface along with CD3 complex as functional antigen binding receptors. The exemplary abTCR constructs share the structural features (1) and (2), but differ in the exact sequences of the TCRD domains, including from which TCR subunits the TCRD domains are derived (e.g., abTCR-3 and abTCR-4 have TCRDs derived from a|3TCR, and abTCR-5, abTCR-6 and abTCR-6MD have TCRDs derived from ySTCR) and the length of the connecting peptides. Despite the differences in the exemplary abTCR constructs, as shown in FIG. 4B, abTCR-3, -4, -5, -6, and -6MD constructs were able to bind the target antigen of an AFP158/HLA tetramer. Additionally, as shown in FIG. 4A, expression of abTCR-3, -4, -5, -6, and -6MD constructs rescued cell surface expression of CD3e in J.RT3-T3.5 cells lacking CD3 or TCRaP heterodimer on the cell surface, which indicates assembly of abTCR-CD3 complexes. See, paragraph [0476] of the present application. These results demonstrate that all of the above-mentioned exemplary abTCR constructs, regardless of their sequences in the TCRDs, are capable of interacting with CD3e, which is required for downstream signaling. Therefore, a person of ordinary skill in the art would readily appreciate that TCRD domains derived from other known TCR sequences could be used to achieve the same function as in the exemplary abTCRs of the present application.
With regard to the Vh and Vl antibody domains, in addition to the antibodies that bind to CD 19 and human AFP 18 as acknowledged by the Examiner, Example 6 describes an exemplary abTCR that specifically binds to an MHC/NY-ESO-1 complex. Example 4, Example 5, and Example 6 demonstrate target antigen-specific lysis of cells by an exemplary anti-MHC/AFP158 abTCR, an exemplary anti-CD19 abTCR, and an exemplary anti-MHC/NY-ESO-1 abTCR, respectively. Example 10 further demonstrates in vivo efficacy of T cells transduced with the exemplary anti-MHC/AFP158 abTCR and anti-CD19 abTCR in mouse models of human cancers. The exemplary anti-MHC/AFP158 abTCR, anti-CD19 abTCR and anti-MHC/NY-ESO-1 abTCR have the same TCRD domains (i.e., abTCR-6MD), but different Vh and Vl domains. Therefore, a person of ordinary skill in the art would readily appreciate that abTCRs can be constructed using other known Vh and Vl antibody domains to target different antigens, including cell surface antigens and MHC/peptide complexes, and expect similar therapeutic efficacy of such abTCRs against cells expressing the corresponding target antigens.
In view of the disclosure of the present specification and common knowledge in the art regarding TCR sequences and antibody Vh and Vl domain sequences, a person of 

	In response, for each claim drawn to a genus, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, MPEP 2163 II. A. 3 ii.  
In this case, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of antibody in the abTCR that specifically binds to all target antigen, comprising: a) a first variable domain, e.g. VH of all antibody and the second variable domain, e.g., VL of all antibody that bind to any target (claim 1), any target is any cell surface antigen (claim 6), any complex comprising any peptide and any MHC protein (claims 9-10) and any first T cell receptor domain (TCRD) comprising a first transmembrane domain of which first TCR subunit and second T cell receptor domain (TCR) comprising a second transmembrane domain of which TCR subunit.  Even assuming the target antigen is ROR1 (elected species), the VH and VL structure encompassed by the claimed antibody-T cell receptor chimeric molecule cannot be determined from the antigen, target antigen such as any cell surface antigen, any complex comprising any peptide and any major histocompatibility complex (MHC) protein.  See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can he made to bind to a single epitope.
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g.. Discussion).

Given that hundreds of unique antibody structures may hind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), 
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). 
In this case, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structure common to the members of the genus of VH and VL that bind to any target (claim 1), any target is any cell surface antigen (claim 6), any complex comprising any peptide and any MHC protein (claims 9-10) encompassed by the claimed antibody-T cell receptor (TCR) chimeric molecule (abTCR) so the one of skill in the art can visualize or recognize the member of the genus to demonstrate possession at the time of filing. 
Considering an antibody will have six CDRs, each CDR comprising approximately ten amino acid residues. With twenty naturally occurring amino acids, the potential size of the CDR variation, of just human antibodies within this indeterminate genus, is 2060. This does not even consider the potential variation within the variable and constant regions of human.  
Given the genus of VH and VL of antibodies that bind to target antigen is unknown, both in terms of size and structural diversity, and neither applicant’s specification nor the knowledge in the art, allows the skilled artisan to predict the undisclosed members of the genus.  Given the lack of  disclosing the “full See Lilly, 119 F.3d at 1568 (stating that “[t]he [written] description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”); Ariad, 598 F.3d at 1353 (citing Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916 (Fed. Cir. 2004) (quoting Brenner v. Manson, 383 U.S. 519, 536 (1966)) (A "patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.”).
As such, it is submitted that a skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus of abTCR that specifically binds to any target antigen, comprising: a) a first variable domain, e.g. VH of all antibody and the second variable domain, e.g., VL of all antibody that bind to any target (claim 1), any target is any cell surface antigen (claim 6), any complex comprising any peptide and any MHC protein (claims 9-10) as a pharmaceutical composition (claim 56) for treating which disease. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of single polypeptide chain that targets T cells to cell expressing MAGE-A.  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Further, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
. 

Claims 1, 6, 9-10, 29-32, 34, 36, 56 and 71-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for only (1) an isolated antibody-T cell receptor (TCR) chimeric molecule (AbTCR) that specifically binds to human alpha-fetal protein (AFP158), comprising: a) a first polypeptide chain comprising a first antigen-binding domain comprising V.sub.H and C.sub.H1 antibody domains and a first T cell receptor domain (TCRD) comprising a first transmembrane domain of a first TCR subunit; and b) a second polypeptide chain comprising a second antigen-binding domain comprising V.sub.L and C.sub.L  antibody domains and a second TCRD comprising a second transmembrane domain of a second TCR subunit, wherein the V.sub.H and C.sub.H1 domains of the first antigen-binding domain and the V.sub.L and C.sub.L domains of the second antigen-binding domain form an antigen-binding module that specifically binds to the human alpha fetal protein, wherein the first TCRD and the second TCRD form a T cell receptor module (TCRM) that is capable of recruiting at least one TCR-associated signaling module, wherein i) the first TCR subunit is a TCR gamma chain, and the second TCR subunit is a TCR delta chain, or ii) the first TCR subunit is a TCR delta chain, and the second TCR subunit is a TCR gamma chain, wherein the CH1 antibody domain comprises the amino acid sequence of SEQ ID NO: 39 and the CL antibody domain comprises the amino acid sequence of SEQ ID NO: 41, and wherein the V.sub.H antibody domain comprises the amino acid sequence of SEQ ID NO: 38 and the V.sub.L antibody domain comprises the amino acid sequence of SEQ ID NO: 40, (2) The AbTCR above wherein the first polypeptide comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 23, 25, 29, 34, 36, 31, 32 and 27 and wherein the second polypeptide comprises the amino acid sequence of SEQ ID NO: 24, 26, 30, 33, 35, 32, and 28, (3) an effector cell comprising said abTCR, and (4) a composition comprising said abTCR and a pharmaceutical acceptable carrier, does not reasonably provide enablement for all antibody-T cell receptor (TCR) chimeric molecule (abTCR) as set forth in claims 1, 6, 9-10, 29-32, 36 and 72, any  claims 34 and 71 and a pharmaceutical composition as set forth in claim. 36. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2c 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by tire board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) tire breadth of the claims.”
Claim 1 encompasses any antibody-T cell receptor (TCR) chimeric molecule (abTCR) that specifically binds to a target antigen, comprising:
a)    a first polypeptide chain comprising a first antigen-binding domain comprising any VH antibody domain, a first constant antibody domain and a first T cell receptor domain (TCRD) comprising a first transmembrane domain of a first TCR subunit; and
b)    a second polypeptide chain comprising a second antigen-binding domain comprising any VL antibody domain, a second constant antibody domain and a second TCRD comprising a second transmembrane domain of a second TCR subunit, wherein the VH antibody domain of the first antigen-binding domain and the VL antibody domain of the second antigen-binding domain form an antigen-binding module that specifically binds to any target antigen, and wherein the first TCRD and the second TCRD form a T cell receptor module (TCRM) that is capable of recruiting at least one TCR-associated signaling module.
Claim 6 encompasses the abTCR of claim 1, wherein the target antigen is a cell surface antigen.
Claim 9 encompasses the abTCR of claim 1, wherein tire target antigen is a complex comprising a peptide and a major histocompatibility complex (MHC) protein.
Claim 10 encompasses any abTCR that specifically binds to any target antigen, comprising: 
a) a first polypeptide chain comprising any first antigen-binding domain comprising any VH antibody domain and any first TCRD comprising a first transmembrane domain of any first TCR subunit; and

Claim 29 encompasses the abTCR of claim 1, wherein:
(i)    the first TCR subunit is any TCRγ chain, and the second TCR subunit is any TCRδ chain; or
(ii)    the first TCR subunit is any TCRδ chain, and the second TCR subunit is any TCRγ chain.

Claim 30 encompasses the abTCR of claim 10, wherein:
(i)    the first TCR subunit is any TCR γ chain, and the second TCR subunit is any TCR δ chain; or 	 (ii)    the first TCR subunit is any TCR δ chain, and the second TCR subunit is any TCR γ chain.
Claim 34 encompasses any effector cell presenting on its surface the abTCR of claim 1.
Claim 36 encompasses the effector cell of claim 34, wherein the effector cell does not express the first TCR subunit and/or the second TCR subunit.
Claim 56 encompasses a pharmaceutical composition comprising the effector cell of claim 34, and a pharmaceutically acceptable carrier.
Claim 71 encompasses any effector cell presenting on its surface the abTCR of claim 10.
Claim 72 encompasses the abTCR of claim 1, wherein first and second constant antibody domains are each selected from the group consisting of a CH1, CH2, CH3, CH4 and CL antibody domain. 
Claim 73 encompasses the effector cell of claim 34, wherein the effector cell is a T cell.
Claim 74 encompasses the effector cell of claim 71, wherein the effector cell is a T cell.

Regarding the antibody in the AbTCR, the specification discloses just two antibodies that bind to CD19 and human AFP158. The anti-CD19 antibody comprises VH of SEQ ID NO: 45 and VL of SEQ ID NO: 46. The anti-AFP158 comprises IgVH domain of SEQ ID NO: 38 and IgVL domain of SEQ ID NO: 40.
However, the specification does not teach the structure of antibody that binds to ROR1 encompassed by the claimed antibody-T cell receptor (abTCR).

The specification does not teach the structure-identifying information about the claimed VH and VL domain that binds to all target antigen (claim 1 and dependent claims thereof) such as any cell surface antigen (claim 6) or any complex comprising any peptide and a major histocompatibility complex (MHC) protein (claims 9-10, 30), or ROR1 (elected species) falling with the scope of the genus or structure common to the members of the genus so the one of skill in the art can make and use the claimed antibody-T cell receptor (TCR) chimeric molecule (abTCR) or effector cell themselves as a pharmaceutical composition for treating which disease without undue experimentation.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can he made to bind to a single epitope.
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al, of record, Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion, PTO 892).
Similarly, Edwards et al (of record, J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Thus, the state of the art recognized that it is unlikely that random pairing of heavy and light chain variable regions have the required binding function.
The specification does not teach a representative number of species falling with the scope of the genus or structure common to the members of the genus of VH and VL that bind to any target (claim 1), 
Considering an antibody will have six CDRs, each CDR comprising approximately ten amino acid residues. With twenty naturally occurring amino acids, the potential size of the CDR variation, of just human antibodies within this indeterminate genus, is 2060. This does not even consider the potential variation within the variable and constant regions of human.  
Given the genus of VH and VL of antibodies that bind to target antigen is unknown, both in terms of size and structural diversity, and neither applicant’s specification nor the knowledge in the art, allows the skilled artisan to predict the undisclosed members of the genus.  
Further, Zhang (newly cited, Technology in Cancer Research & Treatment 18: 1-13, 2019; PTO 892) teaches most proteins are expressed inside cells instead of on the cell surface (only about 28% expressed on the cell surface), making them unavailable to act as antigen for chimeric antigen receptor.  As a result, the variety of antigens that can be targeted by chimeric antigen receptors is often limited. Moreover, the densities of cell surface antigens vary from cell to cell, see p. 2, right col.  Even assuming the target antigen is tumor associated antigens, or tumor-specific antigens such as MAGE-A3, Zhang teaches in an NCI MAGE-A3 trial, TCR targeted at MAGE-A3 unexpectedly cross-reacted with the related peptide, MAGE-A12, which is expressed in the brain, resulting in the death of 2 of the first 9 patients and severe mental damage of the third, see p. 3, right col.  In another trial conducted by Adaptimmune, the TCR targeting MAGE-A3 bound to an unrelated protein, titin, in the heart.  These interactions between TCRs and normal tissues show the potential danger of targeting cancer-testis (CT) antigens.   
in vivo working.  It is unpredictable which undisclosed abTCR is effective for treating which disease.
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.
Finally, the scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
Applicants’ arguments filed May 28, 2021 have been fully considered but are not found persuasive.
Applicants’ position is that [B]ased on the disclosure in the present application, a person of ordinary skill in the art would readily appreciate that in the claimed abTCR, the Vh and Vl domains are responsible for specific binding to the target antigen, and the TCRDs are responsible for transducing signals through association with CD3. Fusion of the Vh/Vl domains to the TCRDs grafts the target antigen-binding specificity of the Vh and Vl antibody domains to the CD3-association and signaling capability of the TCRDs. Because antibodies targeting different antigens (e.g., cell surface antigen or MHC/peptide complex) are known in the art, a person of ordinary skill in the art reading the present application could readily select known antibody Vh and Vl sequences in order to construct an abTCR for specific binding to a target antigen of interest. Similarly, a person of ordinary skill in the art could readily select known amino acid sequences of the transmembrane domains of the TCR a, P, y, and 8 chains as TCRDs for construction of an abTCR. By fusing such antibody Vh and Vl sequences to the TCRD sequences according to the structure of the presently claimed abTCR, a person of ordinary skill in the art could obtain abTCRs having similar target antigen-specific cell lysis activities as the exemplary abTCRs reported in the present application.
Therefore, a person of ordinary skill in the art could readily make and use abTCRs targeting a large variety of target antigens by applying known amino acid sequences to the components of the claimed abTCR structure based on the guidance of the specification and the knowledge in the art. The specification thus enables the entire scope of the claims. Withdrawal of the claim rejections under the written description requirement of 35 U.S.C. §112(a) is respectfully requested. 

In response to applicant's argument that antibodies targeting different antigens (e.g., cell surface antigen or MHC/peptide complex) are known in the art, the specification does not teach the structure-identifying information about the claimed VH and VL domain that binds to all target antigen (claim 1 and dependent claims thereof) such as any cell surface antigen (claim 6) or any complex comprising any peptide and a major histocompatibility complex (MHC) protein (claims 9-10, 30), or ROR1 (elected species) falling with the scope of the genus or structure common to the members of the genus so the one of skill in the art can make and use the claimed antibody-T cell receptor (TCR) chimeric molecule (abTCR) or effector cell themselves as a pharmaceutical composition for treating which disease without undue experimentation. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can he made to bind to a single epitope.
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al, of record, Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion, PTO 892).
Similarly, Edwards et al (of record, J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Thus, the state of the art recognized that it is unlikely that random pairing of heavy and light chain variable regions have the required binding function.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can he made to bind to a single epitope.
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al, of record, Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion, PTO 892).
Similarly, Edwards et al (of record, J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 
Further, Zhang (newly cited, Technology in Cancer Research & Treatment 18: 1-13, 2019; PTO 892) teaches most proteins are expressed inside cells instead of on the cell surface (only about 28% expressed on the cell surface), making them unavailable to act as antigen for chimeric antigen receptor.  As a result, the variety of antigens that can be targeted by chimeric antigen receptors is often limited; moreover, the densities of cell surface antigens vary from cell to cell, see p. 2, right col.  Even assuming the target antigen is tumor associated antigens, or tumor-specific antigens such as MAGE-A3, Zhang teaches in an NCI MAGE-A3 trial, TCR targeted at MAGE-A3 unexpectedly cross-reacted with the related peptide, MAGE-A12, which is expressed in the brain, resulting in the death of 2 of the first 9 patients and severe mental damage of the third, see p. 3, right col.  In another trial conducted by Adaptimmune, the TCR targeting MAGE-A3 bound to an unrelated protein, titin, in the heart.  These interactions between TCRs and normal tissues show the potential danger of targeting cancer-testis (CT) antigens.   
Considering an antibody will have six CDRs, each CDR comprising approximately ten amino acid residues. With twenty naturally occurring amino acids, the potential size of the CDR variation, of just human antibodies within this indeterminate genus, is 2060. This does not even consider the potential variation within the variable and constant regions of human.   Given the genus of VH and VL of antibodies that bind to target antigen is unknown, both in terms of size and structural diversity, and neither applicant’s specification nor the knowledge in the art, allows the skilled artisan to predict the undisclosed members of the genus.  There are insufficient in vivo working examples.  It is unpredictable which undisclosed abTCR is effective as a pharmaceutical composition for treating which disease.
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
For these reasons, the rejection is maintained. 

New ground of rejection necessitated by the amendment filed May 28, 2021

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 34, 72 and 73 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yun et al (Neoplasia 2(5): 449-459, 2000; PTO 1449, filed September 11, 2018).
Regarding claims 73, 34, 1, Yu teaches effector cell, e.g., Jurkat CD4+ or CD8+ T cell (see p. 451, right col. Figure 2, p. 456), expressed on its surface an antibody T cell receptor (TCR) chimeric molecule such as Fab-ε comprising a first polypeptide comprising a first antigen binding domain comprising a VH, a first antibody constant domain, e.g., CH1 and a TCR domain comprising transmembrane domain from epsilon, and a second polypeptide comprising a second antigen-binding domain comprising VL, a second antibody constant domain, e.g., CL, and a TCR domain comprising a transmembrane domain from gamma chain, wherein the first VH and the second VL forms antigen binding site that binds to a cell surface antigen, e.g., ganglioside GD3 that expressed on M24 tumor cells or melanoma and other neuroectodermal tumors, see p. 452, right col, Fab-TCR chimera, Discussion, Figure 1 below, in particular.   
    PNG
    media_image1.png
    262
    347
    media_image1.png
    Greyscale


Claim 72 is anticipated as the first antibody constant domain is CH1 domain and the second antibody constant domain is CL domain, see Figure above.
Thus, the reference teachings anticipate the claimed invention.

Conclusion
No claim is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644